  Case: 1:17-cv-04575 Document #: 360 Filed: 07/16/20 Page 1 of 10 PageID #:4443




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 KENALL MANUFACTURING COMPANY,                    )
                                                  )
                                Plaintiff,        )   17 C 4575
                                                  )
                    vs.                           )   Judge Gary Feinerman
                                                  )
 COOPER LIGHTING, LLC and EATON                   )
 CORPORATION,                                     )
                                                  )
                                                  )
                                           Defendant.

                                  REDACTED MEMORANDUM OPINION AND ORDER

       Kenall Manufacturing Company brought this suit against Cooper Lighting, LLC and

Eaton Corporation (together, “Cooper”), alleging patent infringement and breach of contract in

connection with certain of Cooper’s lighting products. Doc. 1. The background of this suit is set

forth in the court’s prior opinions, familiarity with which is assumed. Doc. 87 (reported at 338

F. Supp. 3d 841 (N.D. Ill. 2018)); Doc. 124 (reported at 354 F. Supp. 3d 877 (N.D. Ill. 2018));

Doc. 189 (reported at 2019 WL 1620019 (N.D. Ill. Apr. 16, 2019)).

       Based on Kenall’s Stock Purchase Agreement with Legrand Holding, Inc. (the “Legrand

Agreement”), which Kenall recently produced in discovery, Cooper moves to dismiss the suit

under Civil Rule 12(b)(1) on the ground that Kenall lacks standing and, alternatively, under Civil

Rule 12(b)(6) on the ground that it is not a real party in interest under Rule 17(a) and, as to its

patent infringement claim, that Kenall is not a proper plaintiff under 35 U.S.C. § 281. Doc. 305.

Cooper’s motion is denied.

                                            Background

       In resolving a Rule 12(b)(6) motion, the court assumes the truth of the operative

complaint’s well-pleaded factual allegations, though not its legal conclusions. See Zahn v. N.



                                                  1
Case:Case:
      Case:
      1:17-cv-04575
           1:17-cv-04575
            1:17-cv-04575
                     Document
                         Document
                          Document
                              #: 354
                                   #:#:*SEALED*
                                        359-1
                                         360 Filed:
                                              Filed:Filed:
                                                    07/16/20
                                                     07/14/20
                                                           07/07/20
                                                              Page
                                                               Page2Page
                                                                     2ofof10
                                                                           10
                                                                           2 PageID
                                                                             of
                                                                              PageID
                                                                                10 PageID
                                                                                     #:4444
                                                                                      #:4434
                                                                                          #:4407




   Am. Power & Gas, LLC, 815 F.3d 1082, 1087 (7th Cir. 2016). The court must also consider

   “documents attached to the complaint, documents that are critical to the complaint and referred

   to in it, and information that is subject to proper judicial notice,” along with additional facts set

   forth in Kenall’s brief opposing dismissal, so long as those additional facts “are consistent with

   the pleadings.” Phillips v. Prudential Ins. Co. of Am., 714 F.3d 1017, 1020 (7th Cir. 2013)

   (internal quotation marks omitted). The facts are set forth as favorably to Kenall as those

   materials allow. See Pierce v. Zoetis, Inc., 818 F.3d 274, 277 (7th Cir. 2016). In considering a

   factual challenge to subject matter jurisdiction under Rule 12(b)(1), the court “may properly look

   beyond the jurisdictional allegations of the complaint and view whatever evidence has been

   submitted on the issue to determine whether in fact subject matter jurisdiction exists.” Apex

   Digital, Inc. v. Sears, Roebuck & Co., 572 F.3d 440, 444 (7th Cir. 2009) (internal quotation

   marks omitted).

          The Legrand Agreement was executed in 2018. Doc. 307-2. After conducting an in

   camera review, the court ordered Kenall to disclose to Cooper the portions of the Agreement

   pertinent to Kenall’s continued right to pursue this suit, including provisions addressing

   ownership of the patents-in-suit and control over the suit. Docs. 236, 250, 299. Kenall does not

   object to the court’s consideration of the Agreement in resolving all aspects of Cooper’s motion.

          The Agreement transferred ownership of Kenall’s shares from James W. Hawkins,

   Kenall’s outgoing CEO, to Legrand. Doc. 307-2 at 8. The Agreement states that




   Id. at 68-69. The Agreement further provides




                                                      2
Case:Case:
      Case:
      1:17-cv-04575
           1:17-cv-04575
            1:17-cv-04575
                     Document
                         Document
                          Document
                              #: 354
                                   #:#:*SEALED*
                                        359-1
                                         360 Filed:
                                              Filed:Filed:
                                                    07/16/20
                                                     07/14/20
                                                           07/07/20
                                                              Page
                                                               Page3Page
                                                                     3ofof10
                                                                           10
                                                                           3 PageID
                                                                             of
                                                                              PageID
                                                                                10 PageID
                                                                                     #:4445
                                                                                      #:4435
                                                                                          #:4408




                                                                  Id. at 68. The Agreement states that

                                                                                                         Id.

   at 69. And the Agreement

                               Ibid.

           Cooper does not identify any provision in the Agreement transferring patent rights—such

   as the right to make, use, or sell the inventions covered by the patents-in-suit, to sublicense the

   patents, or to initiate infringement suits related to the patents—from Kenall to another person or

   entity. Indeed, the Agreement represents that Kenall “exclusively owns and possesses, free and

   clear of all Liens, other than Permitted Liens, all right, title and interest in and to, or has the right

   to use pursuant to a valid and enforceable agreement, all Company [Kenall] Intellectual

   Property,” id. at 36, and that in the time since its most recent audited financial statements, “there

   has not been … any … transfer, assignment or grant of any license or sublicense of any material

   rights under or with respect to any Company [Kenall] Intellectual Property,” id. at 31-32.

                                                 Discussion

   I.      Article III Standing

           Cooper appears to suggest that Kenall lacks Article III standing to bring this suit. Doc.

   307 at 7. Although Cooper devotes substantial attention to arguing that Kenall is not the real

   party in interest under Rule 17(a) and is not a party entitled to sue under the patent laws, it does

   not present any separate argument for why Kenall lacks Article III standing. By not

   distinguishing Article III standing, on the one hand, from having a viable claim under a certain

   statute—which turns on a statutory standing or zone-of-interests analysis—or being a real party

   in interest, on the other, Cooper fails to recognize that those doctrines are distinct and rest on

   distinct considerations. See Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118,


                                                       3
Case:Case:
      Case:
      1:17-cv-04575
           1:17-cv-04575
            1:17-cv-04575
                     Document
                         Document
                          Document
                              #: 354
                                   #:#:*SEALED*
                                        359-1
                                         360 Filed:
                                              Filed:Filed:
                                                    07/16/20
                                                     07/14/20
                                                           07/07/20
                                                              Page
                                                               Page4Page
                                                                     4ofof10
                                                                           10
                                                                           4 PageID
                                                                             of
                                                                              PageID
                                                                                10 PageID
                                                                                     #:4446
                                                                                      #:4436
                                                                                          #:4409




   128 n.4 (2014) (“‘[S]tatutory standing’ … does not implicate subject-matter jurisdiction … .”);

   Lincoln Prop. Co. v. Roche, 546 U.S. 81, 90 (2005) (holding that Rules 17(a) and 19 “address

   party joinder, not federal-court subject-matter jurisdiction”); Morrison v. YTB Int’l, Inc., 649

   F.3d 533, 536 (7th Cir. 2011) (“That a plaintiff’s claim under his preferred legal theory fails has

   nothing to do with subject-matter jurisdiction … .”); Frank v. Hadesman & Frank, Inc., 83 F.3d

   158, 159 (7th Cir. 1996) (“Frank’s problem is not standing (in the sense that the complaint does

   not allege a ‘case or controversy’ justiciable under Article III) but the identity of the real party in

   interest.”); Lone Star Silicon Innovations LLC v. Nanya Tech. Corp., 925 F.3d 1225, 1235 (Fed.

   Cir. 2019) (cautioning against “confus[ing] the requirements of Article III—which establish

   when a plaintiff may invoke the judicial power—and the requirements of [35 U.S.C.] § 281—

   which establish when a party may obtain relief under the patent laws”).

           Article III standing exists so long as the complaint alleges that the defendant injured the

   plaintiff in some concrete way and seeks a valid form of judicial relief to remedy the injury. See

   Morrison, 649 F.3d at 536 (“Plaintiffs allege that they are victims of a pyramid scheme that

   saddled them with financial loss, which YTB caused. The judiciary can redress that injury by

   ordering YTB to pay money to the victims. Nothing more is required for standing.”).

   Consequently, a plaintiff may have Article III standing to seek relief for a defendant’s alleged

   misconduct even if it has no viable statutory or common law right to obtain that relief. For

   example, if a creditor assigns to a third party a delinquent debt, the creditor no longer possesses

   the right to enforce the debt, but it still has Article III standing because it was injured by the

   debtor’s nonpayment and its injury could be redressed through money damages. See Cranpark,

   Inc. v. Rogers Grp., Inc., 821 F.3d 723, 733 (6th Cir. 2016) (“Just as White forfeited his




                                                      4
Case:Case:
      Case:
      1:17-cv-04575
           1:17-cv-04575
            1:17-cv-04575
                     Document
                         Document
                          Document
                              #: 354
                                   #:#:*SEALED*
                                        359-1
                                         360 Filed:
                                              Filed:Filed:
                                                    07/16/20
                                                     07/14/20
                                                           07/07/20
                                                              Page
                                                               Page5Page
                                                                     5ofof10
                                                                           10
                                                                           5 PageID
                                                                             of
                                                                              PageID
                                                                                10 PageID
                                                                                     #:4447
                                                                                      #:4437
                                                                                          #:4410




   proprietary interest in the check by assigning it to the company, RGI argues Cranpark has done

   the same with its legal claims. This, however, implicates Rule 17 not Article III.”).

           The same result obtains here.



                            Kenall alleges that it was injured by Cooper and seeks money damages to

   redress the injury. Article III requires no more. See Lone Star Silicon, 925 F.3d at 1236

   (holding that while the plaintiff did “not possess all substantial rights in the asserted patents[,] its

   allegations still satisf[ied] Article III”).

   II.     Ability to Obtain Relief under the Patent Laws

           Cooper contends that Kenall can no longer press its patent infringement claims due to the

   transfer of rights effectuated by the Legrand Agreement. Doc. 307 at 8-15. Properly understood,

   this is an argument under Rule 12(b)(6) that Kenall no longer has statutory standing or, stated

   more accurately, that Kenall no longer falls within the zone of interests of the patent laws. See

   Lexmark, 572 U.S. at 128 n.4 (noting that the expression “statutory standing” is “misleading”

   because “the absence of a valid (as opposed to arguable) cause of action does not implicate

   subject-matter jurisdiction, i.e., the court’s statutory or constitutional power to adjudicate the

   case”) (internal quotation marks omitted); Lone Star Silicon, 925 F.3d at 1235 (“Motions to

   dismiss based on ‘statutory standing’ defects are properly brought under Rule 12(b)(6) rather

   than Rule 12(b)(1) in recognition of the fact that such defects are not jurisdictional.”).

           “Title 35 allows a ‘patentee’ to bring a civil action for patent infringement. 35 U.S.C.

   § 281.” Lone Star Silicon, 925 F.3d at 1229. “The term patentee includes the original patentee

   (whether the inventor or original assignee) and ‘successors in title.’ 35 U.S.C. § 100(d).” Ibid.

   Because “[t]he essential issue regarding the right to sue on a patent is who owns the patent,”

   Aspex Eyewear, Inc. v. Miracle Optics, Inc., 434 F.3d 1336, 1341 (Fed. Cir. 2006), the original


                                                      5
Case:Case:
      Case:
      1:17-cv-04575
           1:17-cv-04575
            1:17-cv-04575
                     Document
                         Document
                          Document
                              #: 354
                                   #:#:*SEALED*
                                        359-1
                                         360 Filed:
                                              Filed:Filed:
                                                    07/16/20
                                                     07/14/20
                                                           07/07/20
                                                              Page
                                                               Page6Page
                                                                     6ofof10
                                                                           10
                                                                           6 PageID
                                                                             of
                                                                              PageID
                                                                                10 PageID
                                                                                     #:4448
                                                                                      #:4438
                                                                                          #:4411




   patentee retains the ability to bring a patent infringement claim unless and until it transfers its

   rights to the patent-in-suit “under such terms that the license is tantamount to an assignment of

   the patents to the exclusive licensee.” Alfred E. Mann Found. for Sci. Research v. Cochlear

   Corp., 604 F.3d 1354, 1361-62 (Fed. Cir. 2010).

          In arguing that Kenall lost its ability to sue for patent infringement

                                                               Cooper relies almost entirely on cases

   dealing with the converse, more common, situation: where a patent rights transferee (ordinarily a

   licensee) sues an alleged infringer, and the court must determine whether the licensee has

   acquired sufficient rights to sue in its name. Cf. id. at 1359 (“Typically, we are confronted with

   cases in which an exclusive licensee sues an accused infringer, and we must decide whether the

   licensee has been granted rights sufficient to confer [statutory] standing. This case presents a

   converse scenario in which the patent owner seeks to bring suit, requiring us to determine

   whether the patent owner transferred away sufficient rights to divest it of any right to sue.”). For

   instance, Cooper cites E8 Pharmaceuticals LLC v. Affymetrix, Inc., 680 F. Supp. 2d 292, 298 (D.

   Mass. 2010), for the proposition that “settlement is a critical aspect of litigation” and that a

   party’s obligation to obtain “consent before settling any infringement action” can demonstrate

   that it lacks the rights sufficient to bring a patent infringement suit. Doc. 307 at 9-11, 14. But

   E8 Pharmaceuticals addresses whether a licensee’s need to get the licensor’s consent before

   settling an infringement suit showed that the licensor remained the proper party to sue, and

   answers that question in the affirmative. See E8 Pharms., 680 F. Supp. at 298-99. E8

   Pharmaceuticals thus suggests that where authority over infringement litigation is divided

   between the patent holder and a licensee, the patent holder remains a proper plaintiff in an

   infringement suit. Here,                                                        Legrand has no




                                                     6
Case:Case:
      Case:
      1:17-cv-04575
           1:17-cv-04575
            1:17-cv-04575
                     Document
                         Document
                          Document
                              #: 354
                                   #:#:*SEALED*
                                        359-1
                                         360 Filed:
                                              Filed:Filed:
                                                    07/16/20
                                                     07/14/20
                                                           07/07/20
                                                              Page
                                                               Page7Page
                                                                     7ofof10
                                                                           10
                                                                           7 PageID
                                                                             of
                                                                              PageID
                                                                                10 PageID
                                                                                     #:4449
                                                                                      #:4439
                                                                                          #:4412




   authority to unilaterally negotiate and settle this suit without Kenall’s consent. Thus, if cases

   like E8 Pharmaceuticals shed any light, they suggest that Kenall retains the right to sue for

   infringement.

          The key question here is whether Kenall has lost its right to sue for patent infringement—

   a right it would ordinarily retain as the patent owner—

                                             In determining whether a patent owner, by transferring

   patent rights, “conferr[ed] [statutory] standing to sue solely on the licensee[,] … [t]he first step is

   to determine whether the license is exclusive or nonexclusive,” as a licensee has “no right to sue,

   even by joining the [patent owner], under a nonexclusive license agreement.” Mann, 604 F.3d at

   1358-60. That is only the first step, as a “finding that the license was exclusive is necessary, but

   not in itself sufficient, to find that the licensee” has displaced the patent owner as the proper

   party to sue. Id. at 1360; see also, e.g., Morrow v. Microsoft Corp., 499 F.3d 1332, 1341 (Fed.

   Cir. 2007) (holding that the plaintiff, to whom certain litigation-related rights were transferred,

   could not sue for patent infringement because, among other reasons, the patent owner had to

   “approve the settlement of any suits brought by” the plaintiff); Propat Int’l Corp. v. Rpost, Inc.,

   473 F.3d 1187, 1192-94 (Fed. Cir. 2007) (holding that where the patent owner provided the

   plaintiff with “an exclusive license and the right to sue infringers,” the plaintiff nonetheless

   could not sue for infringement where the patentee retained “the right to consent to settlements of

   litigation”); Sicom Sys., Ltd. v. Agilent Techs., Inc., 427 F.3d 971, 979-80 (Fed. Cir. 2005)

   (holding that a licensee could not sue for infringement because, among other things, it did “not

   have the right to settle litigation without the prior written consent from” the patent owner).

          Cooper does not dispute that, despite the Legrand Agreement, Kenall continues to own

   the patents-in-suit, continues to enjoy the exclusive right to practice and enforce them, and




                                                      7
Case:Case:
      Case:
      1:17-cv-04575
           1:17-cv-04575
            1:17-cv-04575
                     Document
                         Document
                          Document
                              #: 354
                                   #:#:*SEALED*
                                        359-1
                                         360 Filed:
                                              Filed:Filed:
                                                    07/16/20
                                                     07/14/20
                                                           07/07/20
                                                              Page
                                                               Page8Page
                                                                     8ofof10
                                                                           10
                                                                           8 PageID
                                                                             of
                                                                              PageID
                                                                                10 PageID
                                                                                     #:4450
                                                                                      #:4440
                                                                                          #:4413




   continues to have the right to license them. Nor does Cooper argue that Legrand                     is a

   licensee of the patents-in-suit, let alone an exclusive licensee. It necessarily follows that

   Kenall’s transfer to Legrand                 of some patent-related rights—as noted, rights

   concerning only the conduct and fruits of this suit—did not deprive Kenall of its ability to bring

   the suit’s patent infringement claims. See Lone Star, 925 F.3d at 1227-34 (holding that the

   patent owner had not assigned the patent-in-suit or transferred all substantial rights to the

   plaintiff despite contract language purporting to completely assign the patent where the

   purported assignee “agreed to only assert the covered patents against … specifically listed”

   entities, the patent owner could “prevent [the assignee] from assigning the patents or allowing

   them to enter the public domain,” the patent owner “and its customers [could] … continue to

   practice the patents,” and the assignee had to share patent revenue with the patent owner); Mann,

   604 F.3d at 1361-62 (holding that patent owner retained the ability to sue even where the

   exclusive licensee had a limited “right … to grant sublicenses,” “the absolute right to decide

   whether or not to initiate litigation against [an] accused infringer,” and the right to “complete

   control” over such litigation, but where the patent owner retained the right to litigate in the event

   the licensee chose not to exercise its right).

   III.    Real Party in Interest

           Finally, Cooper argues that the Legrand Agreement divested Kenall of its status as a real

   party in interest under Rule 17(a). Doc. 307 at 14-15. Rule 17(a)(1) provides that “[a]n action

   must be prosecuted in the name of the real party in interest.” Fed. R. Civ. P. 17(a)(1). The key

   consideration under Rule 17(a) is not “who will ultimately benefit from the recovery,” but who,

   “by the substantive law, possesses the right sought to be enforced.” Illinois v. Life of Mid-Am.

   Ins. Co., 805 F.2d 763, 764 (7th Cir. 1986) (internal quotation marks omitted); see also RK Co.




                                                     8
Case:Case:
      Case:
      1:17-cv-04575
           1:17-cv-04575
            1:17-cv-04575
                     Document
                         Document
                          Document
                              #: 354
                                   #:#:*SEALED*
                                        359-1
                                         360 Filed:
                                              Filed:Filed:
                                                    07/16/20
                                                     07/14/20
                                                           07/07/20
                                                              Page
                                                               Page9Page
                                                                     9ofof10
                                                                           10
                                                                           9 PageID
                                                                             of
                                                                              PageID
                                                                                10 PageID
                                                                                     #:4451
                                                                                      #:4441
                                                                                          #:4414




   v. See, 622 F.3d 846, 850 (7th Cir. 2010) (holding that the real party in interest is “the person

   who possesses the right or interest to be enforced through litigation”).

             Cooper identifies nothing in the Agreement that deprives Kenall of its Rule 17(a) real-

   party-in-interest status for its contract claims. Doc. 307 at 15. And because, as shown above,

   Kenall has the right to sue for patent infringement, “by the substantive law, [it] possesses the

   right sought to be enforced” and therefore satisfies Rule 17(a) for purposes of its patent

   infringement claims. Life of Mid-Am., 805 F.2d at 764 (internal quotation marks omitted). That

   another                        entity (Legrand) might benefit from Kenall’s recovery or have

   some limited control or oversight over this suit does not mean that Kenall has assigned its

   contract or patent infringement claims and thereby lost its real-party-in-interest status. See ibid.

   (“The real party in interest is … not necessarily the person who will ultimately benefit from the

   recovery.”) (internal quotation mark omitted); Appvion, Inc. v. P.H. Glatfelter Co., 2015 WL

   2374514, at *2 (E.D. Wis. May 15, 2015) (“The right to control litigation is not the right to

   institute litigation in one’s own name. Similarly, the right to receive proceeds from a lawsuit

   does not mean the party has usurped another as a real party in interest.”).

                                                 Conclusion

             Cooper’s motion to dismiss is denied. Before concluding, the court notes that Cooper,

   without expressly invoking the applicable rules, appeared to suggest at the hearing on its motion

   that, even if Kenall is a proper plaintiff,              Legrand are indispensable parties under

   Rule 19 and therefore that dismissal is warranted under Rule 12(b)(7) if they were not joined as

   party plaintiffs. Cf. Mann, 504 F.3d at 1359 (“[W]e have held that, where an exclusive license

   transfers less than ‘all substantial rights’ in the patents to the exclusive licensee, the exclusive

   licensee may still be permitted to bring suit against infringers, but the patent owner is an




                                                      9
Case:Case:
      Case:
      1:17-cv-04575
           1:17-cv-04575
            1:17-cv-04575
                     Document
                         Document
                          Document
                              #: 354
                                   #:#:*SEALED*
                                        359-1
                                         360 Filed:
                                              Filed:Filed:
                                                    07/16/20
                                                     07/14/20
                                                           07/07/20
                                                              Page
                                                               Page10
                                                                    Page
                                                                     10ofof10
                                                                           10
                                                                            10PageID
                                                                              of
                                                                               PageID
                                                                                 10 PageID
                                                                                      #:4452
                                                                                       #:4442
                                                                                           #:4415




    indispensable party who must be joined.”). But Cooper’s briefs do not mention Rules 12(b)(7)

    or 19, and only its reply brief makes an oblique reference to the principles embodied therein.

    Doc. 339 at 6 (“If Kenall is permitted to continue alone, Legrand could feasibly challenge any

    outcome based on the contract, subjecting Defendants to potential litigation of the matter in its

    entirety. Kenall’s approach and Legrand’s absence indisputably leave this matter without proper

    footing … .”). Cooper has accordingly forfeited any argument for dismissal under Rule 12(b)(7).

    See M.G. Skinner & Assocs. Ins. Agency, Inc. v. Norman-Spencer Agency, Inc., 845 F.3d 313,

    321 (7th Cir. 2017) (“Perfunctory and undeveloped arguments are waived, as are arguments

    unsupported by legal authority.”); G & S Holdings LLC v. Cont’l Cas. Co., 697 F.3d 534, 538

    (7th Cir. 2012) (“We have repeatedly held that a party waives an argument by failing to make it

    before the district court. That is true whether it is an affirmative argument in support of a motion

    to dismiss or an argument establishing that dismissal is inappropriate.”) (citations omitted);

    Narducci v. Moore, 572 F.3d 313, 324 (7th Cir. 2009) (“[T]he district court is entitled to find that

    an argument raised for the first time in a reply brief is forfeited.”). Cooper did expressly refer at

    the hearing and in its reply brief to Rule 17(a)(3)’s requirement that the court allow a reasonable

    time for the real party in interest to be joined if there otherwise would be a “failure to prosecute

    in the name of the real party in interest.” Fed. R. Civ. P. 17(a)(3); see Doc. 339 at 6. But

    because Cooper has not shown that Kenall is not a real party in interest, Rule 17(a)(3) is not

    triggered here.



    July 7, 2020                                           __________________________________
                                                                 United States District Judge




                                                     10
